Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
	Applicant states that paragraph [0041] of the specification defines “slurry”, but actually paragraph [0042] defines the “slurry”.  In any rate, applicant’s response was persuasive and thus the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are withdrawn.
					   OBJECTION
	A space between “polycondensation” and “.” in the last line of claim 4 is objected,

    REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-111664 A in view of Mizuno et al. (US 5,223,585), or further in view of Mori (US 5,886,080). 
JP teaches a step of carrying out polycondensation of an aromatic dihalogen compound and a dihydric compound such as bis(4-hydroxyphenyl)ketone in a hydrophilic solvent (N-methyl-2-pyrrolidone, BP=202oC) in presence of an alkali metal 
JP teaches that the polycondensation is carried out under pressure and at a temperature above the boiling point of the solvent at normal pressure in claim 1 and the example 1.
JP teaches that an amount of the organic polar solvent used in a range of 1.5 to 10 times with respect to the polymer to be produced in [0026] which would make the recited ratio of claims 1, 4 and 9-11 obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
JP teaches that the polycondensation is carried out a pressure of 0.100 to 0.115 MPa in [0027-0029].  The example 1 teaches heating at 160oC to 230oC with the pressure of 0.103 MPa meeting claims 2 and 3.  Example 2 teaches similar conditions.  Further, amounts of monomeric reactants and of solvent used in the examples 1 and 2 would also meet or fall within scope of the recited 1-50 parts by mass of a polymer content in terms of monomers per 100 parts by mass of the hydrophilic solvent in the reaction mixture of claim 1.
JP further teaches that the reaction temperature should be 1-30oC above the boiling point of the solvent in ordinary pressure in [0030].  Amounts of monomers and the solvent used in the example 1 would meet claim 4 as well.  The example 1 further teaches a recovering step of recovering a reaction mixture (i.e. brown and viscous solution) after the cooling step and a step. of removing the solvent (NMP) which would 
JP further teaches that it is difficult to recover the polymer after the reaction is completed due to the lowered reaction rate when the amount of the organic polar solvent is too large in [0026].  JP further teaches that it is difficult to handle the reacted mixture due to a higher viscosity of the reaction system when the amount of the organic polar solvent is too small in [0026] which would make claim 5 obvious.
The instant claim 1 further recites 4,4’-difluorobenzophenone and 4,4’-dichlorobenzophenone as monomers, “a cooling step to a cooling crystalline temperature or lower” and “the reaction mixture after the cooling step is a slurry mixture” over the examples 1 and 2 of JP.
JP teaches that 4,4’-difluorobenzophenone and 4,4’-dichlorobenzophenone are among preferred monomers at bottom of paragraph [0012] and thus utilization of such monomers in the examples 1 and 2 in lieu of 4,4’-dichloro diphenylsulfone would be an obvious modification.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123. 
JP further teaches hydroquinone as one of dihydric phenols in [0013] and thus further use of the hydroquinone recited in claim 12 in the examples 1 and 2 utilizing the 4,4’-difluorobenzophenone or 4,4’-dichlorobenzophenone would have been an obvious modification.  Regarding the long list of the dihydric phenols, a prior art reference’s teaching, however, can render a claim obvious even when as ingredient appears without emphasis in the longer list.  See Merch & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the ‘813 [prior art] patent discloses a multitude of effective combinations does not render any specific formulation less obvious.  This is especially true because the claimed composition is used for the identical purpose taught by the prior art”); cf. Perricone v. Medicis Pharm. Corp., 432 F.2d 1368, 1376 (Fed. Cir. 2005) (holding that list of fourteen optional ingredients anticipated claim reciting one ingredient in list). 
Polyetheretherketons (PEEKs) obtained from the hydroquinone and 4,4’-difluorobenzophenone are well-known in that art.
Mizuno et al. teach polyetheretherketons (PEEKs) obtained from the hydroquinone and 4,4’-difluorobenzophenone having a melting point of 330oC – 345oC at col. 4, lines 14-31.  
Mori teaches polyetheretherketons obtained by desalting-polycondensation reaction of 4,4’-difluorobenzophenone and hydroquinone at bottom of col. 1.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the hydroquinone and 4,4’-difluorobenzophenone or 4,4’-dichlorobenzophenone in the examples 1 and 2 of JP since JP teaches such modifications as discussed above and since the polyetheretherketons (PEEKs) obtained from the hydroquinone and 4,4’-difluorobenzophenone are well-known as taught by Mizuno et al. and Mori and since the reaction mixture after the cooling step after a modified reaction of the examples 1 and 2 would be expected to be a slurry mixture since the same reactants are used and since Mizuno et al. teach a melting point of oC – 345oC for polyetheretherketons (PEEKs) as taught in the instant examples 1 and 2 teaching a melting point of 336oC also absent showing otherwise.
Further, a crystalline temperature for 1 wt.% of the PEEK having melting point of 330oC – 345oC would be likely above 120oC which would be expected to yield a slurry in the hydrophilic solvent such as N-methyl-2-pyrrolidone (BP=202oC) after the cooling step.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of JP in view of Mizuno et al.    See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/March 8, 2022                                                    /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762